Citation Nr: 1228275	
Decision Date: 08/16/12    Archive Date: 08/21/12

DOCKET NO.  10-17 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a left wrist condition.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

A. Novak, Associate Counsel



INTRODUCTION

The Veteran had active military service from January 1969 to January 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran states that he has a left wrist condition that is service connected.  According to the Veteran, he broke his wrist while on leave following advanced training and just prior to leaving for Vietnam.  He stated that he was treated at a private facility, and left for Vietnam while still wearing the cast and that about one and a half months later, the cast was removed.  He further indicated that the private facility's medical records have since been destroyed, and as a consequence he submitted copies of undated letters written during his military service in Vietnam that relayed the condition of his wrist to his family members at home.  The Veteran purports that these letters were sent to his family in or about August 1969.  His service treatment records do not indicate a left wrist or arm condition or the removal of his cast, although one record dated in April 1969 shows treatment for right arm pain.

The Veteran has not had a VA compensation examination.  The VA must provide an examination when the Veteran presents competent evidence tending to show the existence of a present disability, an incident or event during military service, and an indication of a causal connection between the disability and military service, so long as insufficient competent evidence exists in the file to make a decision in the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The third element, the causal connection, only requires that the evidence "indicates" that there "may" be a nexus between the first two elements; it is meant to be a low threshold.  Id, citing 38 C.F.R. § 3.159(c)(4)(i)(C).

In the present case, the Veteran submits evidence showing that he currently had wrist complaints.  A May 2009 physician's work release document dated in May 2009 shows that the Veteran had X-rays performed on the wrist and that the diagnosis was osteoarthritis--hand.  It was also reported that the Veteran was given a wrist splint.  In addition, the Veteran's lay statements may be relevant where, as here, they relate to observable symptomatology.  In a letter dated in March 2009, the Veteran stated that he has arthritis and limitations on his range of motion in his wrist.  See 38 C.F.R. § 3.159(a)(2).  These symptoms are within the Veteran's competence to describe.  See Washington v. Nicholson, 19 Vet. App. 362 (2005) (remanding where Board did not give sufficient weight to lay evidence).

As evidence of a wrist injury during service, the Veteran submits contemporaneous letters written by himself to his mother while he was in the military during service.  The letters are accompanied by a photocopy of an envelope with a military postal address.  The first undated letter states that the Veteran had "two more weeks left" before he could get his cast off.  A second undated letter also references his cast.  A third letter stated that he would go to the hospital the following week to get his arm looked at and his cast taken off.  A fourth letter states that his "arm is a lot better" and "not quite as stiff as it was."  The final letter was the most detailed, stating that he had had his cast removed the day prior, and he commented both on the strange feeling of having the cast removed and the stiffness in his arm.  He wrote that the doctor told him to exercise his arm and his range of motion would come back.  The cast "left [his] wrist a little crooked."

Although the letters are photocopies of undated originals, the Board has no reason to doubt the veracity of the letters, which support the Veteran's statements that he had a left wrist injury in service.  The medical question that must be addressed is whether there are any associated residuals from the wrist fracture in service.  As a consequence, this claim will be remanded for a VA compensation examination, to include a medical opinion.

On remand, the RO will be requested to send a letter to the Veteran asking for the names and contact information of any treatment provider for his left wrist disability.  After receiving this information from the Veteran, and prior to scheduling him for a VA examination, the RO will request additional medical records from the facilities and physicians identified by the Veteran.

Accordingly, the case is REMANDED for the following actions:

1.  Send a letter to the Veteran requesting that he provide the names and contact information of any treatment provider that he has seen for his current left wrist condition.  Request records from any provider identified by the Veteran.  If these records are unavailable or the search for these records yields negative results and further attempts to obtain these records would be futile, then this must be clearly documented in the claims file and the Veteran appropriately notified.  See 38 C.F.R. § 3.159(c)(1)-(e)(1).

2.  Thereafter, schedule the Veteran for a VA compensation examination to assess the nature and etiology of his left wrist condition.  All diagnostic testing and evaluation needed to make this determination should be performed, and all clinical findings reported in detail.  The Veteran's lay statements regarding his medical history and the severity of his symptoms should also be considered and discussed.

The examiner should also review the claims file for the pertinent medical and other history, including a complete copy of this remand and any new evidence obtained by the RO on remand.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran has any current left wrist residuals from the fracture he had in service.  The examiner should also be asked whether it is at least as likely as not that any current left wrist disability had its onset during, or is otherwise attributable to his active military service.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

3.  Finally, readjudicate the Veteran's claim on appeal.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


